      Case 1:20-cv-00067-RH-GRJ Document 40 Filed 04/24/20 Page 1 of 1
                                                                          Page 1 of 1


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION


ACACIA WILLIAMS et al.,

             Plaintiffs,

v.                                           CASE NO. 1:20cv67-RH-GRJ

RON DESANTIS et al.,

             Defendants.

___________________________________________________/


               ORDER DISMISSING THE WINTERS CLAIMS


      Based on their notices of voluntary dismissal, ECF Nos. 37 and 38, the

claims of the plaintiffs Ray Winters and Kathleen Winters are dismissed without

prejudice. I do not direct the entry of judgment under Federal Rule of Civil

Procedure 54(b).

      SO ORDERED on April 24, 2020.

                                s/Robert L. Hinkle
                                United States District Judge




Case No. 1:20cv67-RH-GRJ
